DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 9, 11-17 of U.S. Patent No. 11,153,442 (hereinafter referred to as Patent ‘442). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 1 of the present invention is functionally similar to claim 9 of Patent ‘442. Claim 1 of present invention recites “A system for providing side-channel communications to supplement a shared communication channel, the system comprising: one or more processors; one or more transceivers configured to receive a plurality of audio streams from a plurality of audio sources, wherein the plurality of audio sources include a host audio source and a plurality of participant audio sources corresponding to a plurality of participant devices” similar to ”A system for providing side-channel communications to supplement a shared communication channel, the system comprising: one or more processors; one or more transceivers configured to receive a plurality of audio streams from a plurality of audio sources, wherein the plurality of audio sources include a host audio source and a plurality of participant audio sources corresponding to a plurality of participant devices” as recited in claim 9 of Patent ‘442; claim 1 of the present invention recites “a user database configured to store a plurality of user profiles respectively associated with a plurality of users, wherein user profiles included in the plurality of user profiles include an indication of a permission level associated with joining side-channel communication groups” similar to “a user database configured to store a plurality of user profiles respectively associated with a plurality of users, wherein user profiles included in the plurality of user profiles include a set of connected users associated with the user corresponding to the user profile” and “wherein: user profiles included in the plurality of user profiles include an indication of a permission level associated with joining side-channel communication groups” as recited in claim 9 of Patent ‘442; claim 1 of the present invention recites “one or more non-transitory memories configured to store (i) an indication that two or more participant devices of the plurality of participant devices are members of a side-channel communication group, and (ii) computer executable instructions that, when executed via the one or more processors, cause the system to:” similar to “one or more non-transitory memories configured to store (i) an indication that two or more participant devices of the plurality of participant devices are members of a side-channel communication group, and (ii) computer executable instructions that, when executed via the one or more processors, cause the system to:” as recited in claim 9 of Patent ‘442; claim 1 of the present invention recites “for each participant device that is a member of the side-channel communication group: generate a side-channel audio stream by combining the audio streams received from other members of the side-channel communication group, generate an output audio stream by combining the side-channel audio stream with the audio stream from the host audio source, and transmit, to the participant device of the member of the side-channel communication group and via the one or more transceivers, the output audio stream; and for participant devices that are not members of the side-channel communication group, transmit, to the participant device and via the one or more transceivers, the host audio stream” similar to “for each participant device that is a member of the side-channel communication group: generate a side-channel audio stream by combining the audio streams received from other members of the side-channel communication group, generate an output audio stream by combining the side-channel audio stream with the audio stream from the host audio source, and transmit, to the participant device of the member of the side-channel communication group and via the one or more transceivers, the output audio stream; for participant devices that are not members of the side-channel communication group, transmit, to the participant device and via the one or more transceivers, the host audio stream” as recited in claim 9 of Patent ‘442; and claim 1 of the present invention recites “receive, via the one or more transceivers, an indication that a particular participant device is to be added to the side-channel communication group; determine that the user profile corresponding to the particular participant device includes a permission level that permits the particular participant device to join side-channel communications; and 27Patent ApplicationAttorney Docket No.: 33398/56380-CON1 in response to the determination, add the particular participant device to the side-channel communication group” similar to “receive, via the one or more transceivers, an indication that a particular participant device is to be added to the side-channel communication group; determine that a user profile corresponding to the particular participant device includes a permission level that permits the particular participant device to join side-channel communications; and in response to the determination, modify the indication that the two or more participant devices of the plurality of participant devices correspond to participant devices that are members of the side-channel communication group to include an indication of the particular participant device” as recited in claim 9 of Patent ‘442. Claim 1 of the present invention does not recite “determine that a magnitude of the audio stream from the host audio source is below a first threshold magnitude; and in response to the determination, increase the volume level of the side-channel audio stream within the output audio stream” as recited in claim 9 of Patent ‘442.
Claim 2, rejected against claim 9 of Patent ‘442.
Claim 3, rejected against claim 9 combined with claim 2 of Patent ‘442.
Claim 4, rejected against claim 9 combined with claim 3 of Patent ‘442.
Claim 5, rejected against claim 9 combined with claim 4 of Patent ‘442.
Claim 6, rejected against claim 9 combined with claim 5 of Patent ‘442.
Claim 7, rejected against claim 9 combined with claim 6 of Patent ‘442.
Claim 8, rejected against claim 9 combined with claim 7 of Patent ‘442.
Claim 9, rejected against claim 9 of Patent ‘442.
Claim 10, of present invention recites “A method for participating in side-channel communications to supplement a shared communication channel, the method comprising: joining, by one or more processors, the shared communication channel; forming, by the one or more processors, a side-channel communication group with at least one other participant device of the shared communication channel” similar to ” A method for participating in side-channel communications to supplement a shared communication channel, the method comprising: joining, by one or more processors, the shared communication channel; forming, by the one or more processors, a side-channel communication group with at least one other participant device of the shared communication channel” as recited in claim 14 of Patent ‘442; claim 10 of the present invention recites “wherein forming the side-channel communication group includes: determining, by one or more processors, that one or more participant devices in the shared communication channel correspond to connected users, and 29Patent ApplicationAttorney Docket No.: 33398/56380-CON1 presenting, by one or more processors, a user interface configured to present a user interface element to initiate a request for one or more connected users join the side-channel communication group, wherein a user profile for the one or more connected users indicates a permission level associated with joining side-channel communication groups” similar to “wherein forming the side-channel communication group comprises: determining, by one or more processors, that one or more participant devices in the shared communication channel correspond to connected users; and presenting, by one or more processors, a user interface configured to present a user interface element to initiate a request for the one or more connected users join the side-channel communication group” as recited in claim 14 of Patent ‘442; and claim 10 of the present invention recites “receiving, from a server, a host audio stream generated by a host device of the shared communication channel; receiving, from the server, a side-channel audio stream that includes audio data generated by the at least one other participant device included in the formed side-channel communication group; and outputting, by the one or more processors, a composite audio stream formed from the host audio stream and the side-channel audio stream” similar to “receiving, from a server, a host audio stream generated by a host device of the shared communication channel; receiving, from the server, a side-channel audio stream that includes audio data generated by the at least one other participant device included in the formed side-channel communication group; outputting, by the one or more processors, a composite audio stream formed from the host audio stream and the side-channel audio stream” as recited in claim 14 of Patent ‘442. Claim 10 of the present invention does not recite “mixing, by the one or more processors, the host audio stream and the side-channel audio stream to produce the composite audio stream; determining, by the one or more processors, that a magnitude of the host audio stream is below a first threshold magnitude; and in response to the determination, increasing, by the one or more processors, the volume level of the side-channel audio stream within the output audio stream” as recited in claim 14 of Patent ‘442.
Claim 11, rejected against claim 14 combined with claim 11 of Patent ‘442.
Claim 12, rejected against claim 14 of Patent ‘442.
Claim 13, rejected against claim 14 of Patent ‘442.
Claim 14, rejected against claim 14 combined with claim 12 of Patent ‘442.
Claim 15, rejected against claim 14 combined with claim 13 of Patent ‘442.
Claim 16, rejected against claim 14 combined with claim 15 of Patent ‘442.
Claim 17, rejected against claim 14 combined with claim 16 of Patent ‘442.
Claim 18, rejected against claim 17 combined with claim 14 of Patent ‘442. For, example, claim 18 of the present invention recites “A non-transitory computer readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to: join a shared communication channel; 31Patent ApplicationAttorney Docket No.: 33398/56380-CON1 form a side-channel communication group with at least one other participant device of the shared communication channel” similar to “A non-transitory computer readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to: join a shared communication channel; form a side-channel communication group with at least one other participant device of the shared communication channel” as recited in claim 17 of Patent ‘442; claim 18 of the present invention recites “wherein forming the side-channel communication group includes: determine, that one or more participant devices in the shared communication channel correspond to connected users, and present a user interface configured to present a user interface element to initiate a request for one or more connected users join the side-channel communication group, wherein a user profile for the one or more connected users indicates a permission level associated with joining side-channel communication groups” similar to “wherein forming the side-channel communication group comprises: determining, by one or more processors, that one or more participant devices in the shared communication channel correspond to connected users; and presenting, by one or more processors, a user interface configured to present a user interface element to initiate a request for the one or more connected users join the side-channel communication group” as recited in claim 14 of Patent ‘442; and claim 18 of the present invention recites “receive, from a server, a host audio stream generated by a host device of the shared communication channel; receive, from the server, a side-channel audio stream that includes audio data generated by the at least one other participant device included in the formed side-channel communication group; and output a composite audio stream formed from the host audio stream and the side-channel audio stream” similar to “receive, from a server, a host audio stream generated by a host device of the shared communication channel; receive, from the server, a side-channel audio stream that includes audio data generated by the at least one other participant device included in the formed side-channel communication group; output a composite audio stream formed from the host audio stream and the side-channel audio stream” as recited in claim 17 of Patent ‘442. Claim 18 of the present invention does not recite “determine that a magnitude of the host audio stream is below a first threshold magnitude; and in response to the determination, increase the volume level of the side-channel audio stream within the output audio stream” as recited in claim 17 of Patent ‘442.
Claim 19, rejected against claim 17 combined with claim 14 and claim 16 of Patent ‘442.
Claim 20, rejected against claim 17 combined with claim 14 of Patent ‘442.

Allowable Subject Matter
Claims 1-20 are objected to as they are rejected under Double Patenting as indicated above.
Independent claim 1, the prior art alone or in combination fail to teach claim limitations when the claim is considered as a whole including limitations “receive, via the one or more transceivers, an indication that a particular participant device is to be added to the side-channel communication group; determine that the user profile corresponding to the particular participant device includes a permission level that permits the particular participant device to join side- channel communications; and 27Patent ApplicationAttorney Docket No.: 33398/56380-CON1 in response to the determination, add the particular participant device to the side- channel communication group”.
Independent claim 10, the prior art alone or in combination fail to teach claim limitations when the claim is considered as a whole including limitations “presenting, by one or more processors, a user interface configured to present a user interface element to initiate a request for one or more connected users join the side-channel communication group, wherein a user profile for the one or more connected users indicates a permission level associated with joining side-channel communication groups”.
Independent claim 18, the prior art alone or in combination fail to teach claim limitations when the claim is considered as a whole including limitations “present a user interface configured to present a user interface element to initiate a request for one or more connected users join the side-channel communication group, wherein a user profile for the one or more connected users indicates a permission level associated with joining side-channel communication groups”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653